Per Curiam.

There is no ground for this plea in abatement. The true name, is that which precedes an alias dictus; (Sayer, 279.) and the one which precedes here, is precisely the same name which the defendant gives to himself in the plea. The alias dictus is taken from the description which the defendant gave of himself in the covenant, and we must take it, that the description is, as it ought to have been literally copied. An alias dictus, as *119one of the old cases says, (Jenk. Cent. 119.) is only reputation, and is not the truth; and though it might as well have been omitted altogether, yet if it be supported by the covenant, the defendant cannot take an exception. There must be judgment of respondeas ouster.
Judgment of respondeas ouster.